Citation Nr: 0430425	
Decision Date: 11/16/04    Archive Date: 11/29/04

DOCKET NO.  04-30 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from December 1950 to 
December 1954.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision of the Regional 
Office (RO) that denied the veteran's claim for service 
connection for a right knee disability.  

The RO issued a statement of the case addressing the issue of 
entitlement to service connection for a dental disability in 
January 2003.  The Board notes that prior to the date the 
statement of the case was issued, the veteran submitted a 
statement withdrawing his claim for service connection for a 
dental condition.  Accordingly, this decision is limited to 
the issue set forth on the preceding page.  

The Board observes that the statement of the case issued in 
June 2004 also addressed the issue of entitlement to a 
separate compensable evaluation for tinnitus in each ear.  
Since the veteran's substantive appeal received in August 
2004 only referred to the claim for service connection for a 
right knee disability, this decision will not address the 
claim for a separate compensable rating for tinnitus in each 
ear.

On his substantive appeal received in August 2004, the 
veteran indicated that he wished to testify at a hearing 
before a Veterans Law Judge at the RO.  Later that month, he 
withdrew his request for Travel Board hearing.


FINDINGS OF FACT

1.  The veteran's in-service right knee complaints were acute 
and transitory and resolved without residual disability.

2.  There is no competent medical evidence to establish that 
the veteran's current right knee disability, initially 
documented many years after service, is related in any way to 
service.  




CONCLUSION OF LAW

A right knee disability was not incurred in or aggravated by 
active service, nor may arthritis be presumed to have been 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303(b), 
3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of the VA with respect to the duties to notify 
and to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his/her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  See 38 
U.S.C.A. §§ 5102 and 5103 (West. 2002).  In this regard, VA 
will inform the appellant of which information and evidence, 
if any, that he/she is to provide and which information and 
evidence, if any, VA will attempt to obtain on his/her 
behalf.  VA will also request that the appellant provide any 
evidence in his/her possession that pertains to the claim.  
Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  See 
38 U.S.C.A. § 5103A.

Notice

The Board notes that a VA letter issued in November 2002 
apprised the appellant of the information and evidence 
necessary to substantiate his claim, which information and 
evidence, if any, that he is to provide, and which 
information and evidence, if any, VA will attempt to obtain 
on his behalf.  He was also requested to provide any evidence 
in his possession that pertains to the claim.  As such, the 
Board finds that the correspondence satisfied VA's duty to 
notify the appellant of the information and evidence 
necessary to substantiate the claim, which information and 
evidence, if any, that he is to provide, and which 
information and evidence, if any, VA will attempt to obtain 
on his behalf, as well as requested that the appellant 
provide any evidence in his possession that pertains to the 
claim as required by Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and 38 C.F.R. § 3.159.  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II).  Since VCAA notice was provided to the 
appellant prior to the initial RO adjudication denying the 
claim, the timing of the notice complies with the express 
requirements of the law as found by the Court in Pelegrini.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Duty to Assist

With regard to the duty to assist, the record contains the 
veteran's service medical records, private treatment records 
and the report of a VA examination.  The appellant has been 
afforded the opportunity for a personal hearing on appeal.  
The Board has carefully reviewed the appellant's statements 
and concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the appellant's claim 
for service connection for a right knee disability.  Based on 
the foregoing, the Board finds that all relevant facts have 
been properly and sufficiently developed in this appeal and 
no further development is required to comply with the duty to 
assist the appellant in developing the facts pertinent to his 
claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained.  There is no 
indication in the file that there are additional relevant 
records that have not yet been obtained.

Factual background

The service medical records disclose that the veteran was 
given an examination for flying status in October 1951.  A 
clinical evaluation of the lower extremities was normal.  
Under the "Notes" section of the examination, in which the 
veteran's significant or interval history was reported, while 
reference was made to other conditions, there was no mention 
of any right knee problems.  In January 1954, the veteran 
complained of recurrent discomfort in the right knee 
posteriorly.  He related that he had experienced several 
attacks, with the first one in December 1950, following basic 
training.  An examination revealed evidence of posterior horn 
damage in a stable, non-effused joint.  It was indicated that 
the veteran should obtain an X-ray study.  He was seen one 
week later and reported that he was cured.  The lower 
extremities were evaluated as normal on the separation 
examination in December 1954.  

A report of medical history in October 1956, for purposes of 
an examination for the Reserves, shows that the veteran 
denied bone or joint deformity or a "trick" or locked knee.  
He stated that he had sprained his right knee in 1954, and 
had a full recovery, without complications or sequelae.  The 
lower extremities were normal on the examination for the 
Reserves in October 1956.

The veteran submitted a claim for service connection for a 
right knee disability in June 2002.

Private medical records dated from 2000 to 2002 have been 
associated with the claims folder.  In April 2000, the 
veteran reported that he had been having some aching and pain 
in both knees.  Following an examination, to include X-ray 
studies, the impression was varus deformity and medial 
compartment degenerative joint disease in both knees.  In 
September 2001, the veteran underwent a right knee 
arthroscopy followed by total knee replacement. 

The veteran was afforded a VA examination of the joints in 
December 2002.  The examiner noted that he had reviewed the 
claims folder.  The veteran stated that he initially injured 
his right knee in 1950 during basic training.  He indicated 
that he did not know how he had injured the knee, but noted 
that the knee became sore, possibly while marching.  He 
claimed that he did not seek medical treatment from this 
experience.  He asserted that he was treated for his knee in 
1952, and was seen several times for right knee discomfort 
and was given whirlpool treatments.  He stated that after the 
diagnosis, his knee was not subsequently examined or treated 
until the mid 1990's, when he was diagnosed with severe 
degenerative joint disease of the knees, bilaterally.  
Following an examination, the assessment was right knee 
status post total knee replacement secondary to severe 
degenerative joint disease.  It was the examiner's opinion, 
with a reasonable degree of medical certainty, that though 
the veteran did have several instances of right knee 
discomfort and treatment in service, this would not 
substantiate that the initiation or causation of his eventual 
severe degenerative joint disease, which was bilateral rather 
than unilateral, was founded during service.  

In a statement dated in March 2004, a private physician 
related that he had treated the veteran since April 2000.  He 
stated that the veteran developed arthritis in both knees and 
had required knee replacement surgery.  He added that the 
veteran maintained that his problems began with an injury to 
his right knee during basic training.  The physician 
commented that he concurred with the veteran that an injury 
such that he sustained might have contributed to the 
development of osteoarthritis in the right knee.

Analysis 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
wartime service.  38 U.S.C.A. § 1110.

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestations of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent or more 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 
3.309.


The Board acknowledges that the veteran was seen on one 
occasion for right knee complaints in service.  The fact 
remains, however, that he reported one week later that he was 
cured.  While the veteran asserts that he injured his right 
knee during basic training in December 1950, the service 
medical records do not support this allegation.  In this 
regard, it is significant to point out that on an examination 
in October 1951, after his claimed injury, the veteran failed 
to report any such injury.  Moreover, no abnormality of the 
right knee was noted on the examination at that time.  
Similarly, the separation examination conducted in December 
1954, showed no findings indicative of any right knee 
disability.  Finally, the veteran was afforded an examination 
for the Reserves approximately two years following his 
separation from service.  At that October 1956 examination, 
the veteran related that he had made a complete recovery from 
the right knee sprain in 1954.  This history is supported by 
the contemporaneous record, as the veteran had stated in 
January 1954 that he was cured.  There is no further 
reference in service to any treatment for right knee 
complaints.  

The Board acknowledges that the veteran apparently began to 
receive treatment for right knee problems in 2000, and that 
he ultimately underwent a total knee replacement on the 
right.  No history of continuous right knee problems dating 
to service was reported at that time.  It is also significant 
to observe that following a VA examination in December 2002, 
the examiner opined that the veteran's current right knee 
disability was not related to any incident of right knee 
problems in service.  It must be emphasized that this opinion 
was predicated on a review of the veteran's claims folder, to 
include the service medical records.  Although the veteran 
refers to an opinion provided by his private physician, the 
fact remains that such opinion was not based on a review of 
the claims folder.  Thus, this private medical opinion cannot 
be accorded the same probative value as the conclusion of the 
VA physician.  The Court has held that it is the Board's duty 
to determine the credibility and weight of evidence.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  While the Board may not 
ignore the opinion of a physician, it is certainly free to 
discount the credibility of that physician's statement.  
Sanden v. Derwinski, 2 Vet. App. 97 (1992).  Greater weight 
may be placed on one physician's opinion than another's 
depending on factors such as reasoning employed by the 
physicians and whether or not and the extent to which they 
reviewed prior clinical records and other evidence, 
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  In this 
case, in light of the fact that the opinion of the VA 
physician was based on a review of the record, his opinion is 
given greater weight than that of the veteran's private 
physician, whose conclusion was based on the veteran's 
history.  Thus, the Board concludes that any right knee 
problems in service were acute and transitory and resolved 
without residual disability.  The Board finds, therefore, 
that the weight of the evidence is against the claim for 
service connection for a right knee disability.  



ORDER

Service connection for a right knee disability is denied.



	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



